Case 4:18-cv-00247-ALM Document 237 Filed 02/02/21 Page 1 of 3 PageID #: 5804




                            United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


 JASON LEE VAN DYKE                               §
                                                  §
                                                  §    Civil Action No. 4:18-CV-247
 v.                                               §    Judge Mazzant
                                                  §
 THOMAS RETZLAFF, a/k/a DEAN                      §
 ANDERSON, d/b/a VIA VIEW FILES LLC,              §
 and VIA VIEW FILES                               §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Thomas Retzlaff’s Motion to Award Expenses and

Attorney’s Fees as a Sanction Under 28 U.S.C. § 1927 (Dkt. #230). Having considered the Motion

and the relevant pleadings, the Court finds that it should be denied.

                                            BACKGROUND
       This now-closed case concerned “protracted and spiteful litigation” between Plaintiff Jason

Lee Van Dyke and Thomas Retzlaff. Van Dyke v. Retzlaff, No. 4:18-CV-247, 2020 WL 6557715,

at *1 (E.D. Tex. Nov. 9, 2020). On November 24, 2020, pursuant to the Court’s November 9,

2020 memorandum opinion and order, the case was dismissed without prejudice (Dkt. #228). On

December 11, 2020, Defendant filed his Motion to Award Expenses and Attorney’s Fees as a

Sanction Under 28 U.S.C. § 1927 (Dkt. #230), currently before the Court. On December 15, 2020,

Plaintiff filed his response (Dkt. #235).

                                      LEGAL STANDARD
       When “[a]ny attorney or other person admitted to conduct cases in any court of the United

States or any Territory thereof . . . multiplies the proceedings in any case unreasonably and

vexatiously,” courts “may” require such individual “to satisfy personally the excess costs,

expenses, and attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C. § 1927.
Case 4:18-cv-00247-ALM Document 237 Filed 02/02/21 Page 2 of 3 PageID #: 5805




To award attorneys’ fees under this statute, courts must find “evidence of bad faith, improper

motive or reckless disregard of the duty owed to the Court.” Edwards v. Gen. Motors Corp., 153

F.3d 242, 246 (5th Cir. 1998). The phrase “unreasonably and vexatiously” describes conduct that

is objectively

       harassing or annoying, or evinces the intentional or reckless pursuit of a claim,
       defense or position that is or should be known by the lawyer to be unwarranted in
       fact or law or is advanced for the primary purpose of obstructing the orderly process
       of the litigation.

In re W. Fid. Mktg., Inc., No. 4:01-MC-0020-A, 2001 WL 34664165, at *22 (N.D. Tex. June 26,

2001). “[P]unishment under § 1927 is ‘sparingly applied’ . . . [because] sanctions under [this

statute] are ‘punitive in nature and require clear and convincing evidence’ that sanctions are

justified.” Laws. Title Ins. Corp. v. Doubletree Partners, L.P., 739 F.3d 848, 872 (5th Cir. 2014)

(first quoting Meadowbriar Home for Child., Inc. v. Gunn, 81 F.3d 521, 535 (5th Cir. 1996); and

then quoting Bryant v. Mil. Dep’t of Miss., 597 F.3d 678, 694 (5th Cir. 2010)). “Indeed, should a

court find that sanctions are warranted under § 1927, the court must then ‘make detailed factual

findings’ supporting its conclusion.” True Believers Ink 2, Corp. v. Russell Brands, LLC, No.

4:18-CV-00432, 2020 WL 2113600, at *15 (E.D. Tex. May 4, 2020) (quoting Laws. Title Ins.

Corp., 739 F.3d at 871).

                                          ANALYSIS
       Defendant asserts that the Court should order Plaintiff to pay Defendant attorneys’ fees

under 28 U.S.C. § 1927 because of Plaintiff’s “‘unreasonable and vexatious’ multiplication of the

proceedings” (Dkt. #230 at p. 15). After reviewing the Motion, the response, the record, and the

applicable law, the Court does not find the clear and convincing evidence necessary to award

Defendant the relief he seeks.




                                                2
    Case 4:18-cv-00247-ALM Document 237 Filed 02/02/21 Page 3 of 3 PageID #: 5806




.                                      CONCLUSION
          It is therefore ORDERED that Defendant’s Motion to Award Expenses and Attorney’s

    Fees as a Sanction Under 28 U.S.C. § 1927 (Dkt. #230) is DENIED.     It is FURTHER

    ORDERED that Plaintiff’s Motion for Discovery (Dkt. #233) is DENIED AS MOOT.

         SIGNED this 2nd day of February, 2021.




                                    ___________________________________
                                    AMOS L. MAZZANT
                                    UNITED STATES DISTRICT JUDGE




                                              3
